Citation Nr: 1432253	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-13 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to a service connected right ankle disability.  

2.  Entitlement to service connection for residuals of a pleurodesis for a pneumothorax.  

3.  Service connection for irritable bowel syndrome, gastroesophageal reflux esophagitis, esophageal ulcers, and gastritis.  

4.  Service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from March 5, 2002 to June 22, 2002, and on active duty from July 15, 2004 to April 15, 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, OH.  

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand of the Veteran's claims for service connection for a right knee disability, residuals of a pleurodesis for a pneumothorax, irritable bowel syndrome, gastroesophageal reflux esophagitis, esophageal ulcers, and gastritis, and tinnitus is necessary before the Board decides this appeal.  


The Veteran is claiming service connection for a right knee disability, secondary to a service connected right ankle disability.  With respect to the issue of secondary service connection, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).  A review of the Veteran's VA treatment records shows a consistent claim by the Veteran that his right knee pain began shortly after his right ankle disability and has continued ever since.  A February 2010 physical therapy note gives an assessment of right knee pain thought to be linked to alterations in weight bearing, gait and overall mobility secondary to chronic ankle dysfunction.  The June 2009 VA examination did not address secondary service connection.  The Board finds that the Veteran should be provided with a new VA examination to assess any current diagnosis of a right knee condition, and the likelihood of whether any right knee disability was caused or aggravated by his service connected right ankle disability.  

The Veteran is claiming service connection for residuals of a pleurodesis for a pneumothorax, to include as secondary to military service.  In November 2001, prior to entering the military, the Veteran was diagnosed with spontaneous right pneumothorax.  Neither a pneumothorax, nor residuals of a pneumothorax were noted on the military service entrance examination.  A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Noted denotes only conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of the conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1) (2013).  

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (clear and convincing burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  See also VAOPGCPREC 3-03 (July 16, 2003); Wagner; Monroe v. Brown, 4 Vet. App. 513 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991).  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second, aggravation, prong of this rebuttal standard attaches.  See Horn v. Shinseki, 25 Vet. App. 231 (2012); Cotant; Wagner.  

A review of the service treatment records shows that in January 2005, the Veteran sought treatment for pain on the right side of his chest that had persisted for a period of 1 week, accompanied by dyspnea and wheezing.  At that time, the Veteran reported that a year prior, in 2004, he had similar pain and his right lung had collapsed.  Evidence of the 2004 incident is not of record, however, as noted earlier, the November 2001 treatment record is in the claims file.  Based on the January 2005 in-service treatment note, the Board finds that the Veteran should be afforded a new VA examination to determine whether a right lung disability was aggravated by his March 2002 to June 2002 military service, or whether there is clear and unmistakable evidence that residuals of a collapsed right lung pre-existed his July 2004 to April 2005 military service, and were not aggravated during that period of service.  

The Veteran is also claiming service connection for irritable bowel syndrome, gastroesophageal reflux esophagitis, esophageal ulcers, and gastritis, primarily on a secondary service connection basis.  A February 2004 treatment note shows that he sought treatment for complaints of abdominal pain and diarrhea, and gave a history of having irritable bowel symptoms prior to entering the military.  After a colonoscopy, he was diagnosed with probable irritable or spastic bowel.  An August 2004 active service treatment note shows that the Veteran was assessed with enterogastritis, after seeking treatment for various gastrointestinal symptoms.  Additionally, November and December 2004 active service treatment notes show the Veteran was assessed with irritable bowel syndrome/gastroesophageal reflux disease (GERD).  Based on the evidence of record, and the Veteran's claims that after joining the military his symptoms worsened, the Board finds that he should be afforded a new VA examination to determine whether there is clear and unmistakable evidence that his current irritable bowel syndrome, gastroesophageal reflux esophagitis, esophageal ulcers, and gastritis pre-existed his July 2004 to April 2005 period of service, and was not aggravated by that period of service.  

Finally, the Veteran is also claiming tinnitus as a result of noise exposure during his active service.  Specifically, the Veteran claims that although his military specialty was identified as administrative clerk, from July 2004 to April 2005 he served as the secretary to the general's staff.  In this role, he traveled wherever the general's staff traveled.  The Veteran testified during his video conference hearing that as a result of his job duties he flew on helicopters, gave mine training, and detonated C4 with the soldiers, often without hearing protection.  He stated that he has a constant sound in his ears that almost sounds like he's outside.  It therefore appears from the Veteran's testimony that he was exposed to loud noise while serving on active duty.  Consequently, the Board finds that the Veteran should be afforded a VA audiological examination to determine if the Veteran has a current tinnitus disability, and if so, whether it was caused by or related to his active military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a notice letter in connection with his claim for service connection for a right knee condition, residuals of a pleurodesis for a pneumothorax, and irritable bowel syndrome, gastroesophageal reflux esophagitis, esophageal ulcers, and gastritis conditions.  Specifically, the letter should notify him of the evidence necessary to substantiate the claims on a secondary basis.  

2.  The RO should associate with the claims file, or Virtual VA or VBMS, any outstanding VA treatment records pertinent to the claims on appeal.  

3.  Thereafter, the RO should schedule the Veteran for a VA joints examination to determine the nature and etiology of any right knee disability.  The examiner must review the claims file and note that review in the report.  All indicated studies and tests should be performed.  The examiner should be requested to render an opinion regarding the following:  

Whether it is at least as likely as not (probability 50 percent or more) that any right knee disability was caused or aggravated by his service-connected right ankle disability.  

The examiner should take into account the Veteran's statements that his right knee became painful after his right ankle injury.  

4.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his residuals of pleurodesis for a pneumothorax.  The examiner must review the claims file and note that review in the report.  All indicated tests and studies should be performed.  The examiner should be requested to render an opinion regarding the following:  

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's residuals of pleurodesis for a pneumothorax were aggravated by the Veteran's active duty for training from March 2002 to June 2002.  

(b) If the answer to (a) is no, state whether there is clear and unmistakable evidence that the residuals of a collapsed lung pre-existed the July 2004 to April 2005 period of active duty, and were was not aggravated during that period of active duty.  In addressing this question, the examiner must address the January 2005 in-service treatment for pain on the right side of the Veteran's chest.  

5.  Schedule the Veteran for an appropriate VA examination to be conducted by a gastroenterologist, to determine whether there is clear and unmistakable evidence that the Veteran's irritable bowel/GERD pre-existed the July 2004 to April 2005 period of active duty, and was not aggravated during that period of active duty.  In addressing this question, the examiner must address the Veteran's contentions that his irritable bowel symptoms worsened during his period of active duty.  

The examiner must review the claims file and note that review in the report.  All indicated tests and studies should be performed.  

6.  Schedule the Veteran for a VA audiology examination to assess the nature and etiology of tinnitus.  The examiner must review the claims file and note that review in the VA report.  

The examiner should state whether it is at least as likely as not (50 percent probability or more) that any current tinnitus is due to or the result of noise exposure during active service.  The examiner should take into account the Veteran's claims of exposure to loud noise.  

7.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



